                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

    United States of America,                   Crim. No. 4:06-cr-01139-TLW-1

          v.
                                                               Order
    Billy Leroy Pendergrass



         This matter is before the Court on Defendant’s motion for a sentence reduction

pursuant to the First Step Act of 2018, passed by Congress and signed into law by the

President on December 21, 2018. Pub. L. No. 115-391, 132 Stat. 5194. This law

contains sentencing provisions that apply retroactively to certain defendants

previously sentenced.

         Defendant pled guilty to a charge of Possession With Intent to Distribute 5

Grams or More of Cocaine Base, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(B)(iii). His statutory sentencing range was 5 to 40 years, followed by at

least 4 years of supervised release. His Guidelines range was 210–262 months,

followed by 4 years of supervised release. Pursuant to the parties’ Rule 11(c)(1)(C)

agreement, the Court imposed a 222-month term of imprisonment, followed by a 4-

year term of supervised release.1


1The Government had previously filed a § 851 Information, which made his statutory
sentencing range 10 years to Life, followed by at least 8 years of supervised release.
At his change of plea hearing, the Government agreed to withdraw the Information,
but at sentencing, the Government inadvertently failed to do so. The Court sentenced
him to 8 years of supervised release, which was the statutory minimum with the
Information in place. After judgment was entered, the parties moved to amend his
sentence to 4 years of supervised release, which is the statutory minimum term for a
§ 841(b)(1)(B) violation without a § 851 enhancement. The Court granted the motion

                                            1
      Section 404(b) of the First Step Act provides that “[a] court that imposed a

sentence for a covered offense may . . . impose a reduced sentence as if sections 2 and

3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense

was committed.” Section 404(a) defines “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act of 2010 . . . , that was committed before August 3, 2010.” As

noted above, Count 2 charged Defendant with violating 21 U.S.C. § 841(b)(1)(B)(iii).

Section 2(a) of the Fair Sentencing Act modified the statutory penalties set forth in

§ 841(b)(1)(B)(iii) by increasing the threshold amount of crack from 5 grams to 28

grams.

      The Government’s response notes that “there is an argument that Defendant

is not eligible for relief under the First Step Act” in light of the drug weight for which

he was held accountable at sentencing. ECF No. 154 at 3 n.1. The Fourth Circuit

has recently considered the question of when a defendant is eligible for relief under

the First Step Act, ultimately holding that “any inmate serving a sentence for pre-

August 3, 2010 violations of 21 U.S.C. § 841(b)(1)(A)(iii) or (B)(iii)—both of which

were modified by Section 2 of the Fair Sentencing Act—is serving ‘a sentence for a

covered offense’ and may seek a sentence reduction under the First Step Act.” United

States v. Wirsing, 943 F.3d 175, 185 (4th Cir. 2019) (citations omitted). Because

Defendant is serving a sentence for a pre-August 3, 2010 violation of



and issued an amended judgment changing his supervised release term to 4 years.
See ECF Nos. 91, 113, 117, 122, 123, 128.

                                            2
§ 841(b)(1)(B)(iii), he is eligible for a sentence reduction under § 404(b) of the First

Step Act and 18 U.S.C. § 3582(c)(1)(B).

      In Defendant’s motion, he requests a full resentencing hearing. See ECF No.

150 at 3. Judge Currie has recently considered this question and concluded that a

First Step Act defendant is not entitled to a full resentencing. United States v.

Shelton, No. 3:07-329 (CMC), 2019 WL 1598921, at *2–3 (D.S.C. Apr. 15, 2019). The

Court notes Judge Currie’s thorough, well-reasoned opinion and adopts her analysis

of the applicable law in this case. Thus, the Court concludes that although Defendant

is eligible for a sentence reduction, he is not entitled to a full resentencing. See also

Wirsing, 943 F.3d at 181 n.1 (“Defendant does not contest that his relief, if any, will

be in the form of a limited sentence modification rather than a plenary

resentencing.”).

      Though Defendant is eligible for a sentence reduction, a reduction is not

automatic. Section 404(c) of the First Step Act explicitly provides that “[n]othing in

this section shall be construed to require a court to reduce any sentence pursuant to

this section.” Notably, Wirsing did not address whether that particular defendant’s

sentence should have been reduced, only that he was eligible for consideration. See

Wirsing, 943 F.3d at 186.

      In considering whether to reduce Defendant’s sentence, the Court has carefully

reviewed the Presentence Investigation Report and Sentence Reduction Report, and

has considered the current statutory range, the Guidelines range, the § 3553(a)

factors, and evidence of post-sentencing mitigation. In light of these considerations,



                                           3
the Court concludes that a sentence reduction pursuant to the First Step Act is not

appropriate in this case. There are several reasons why the Court has reached this

conclusion, including (1) he was held accountable at sentencing for a crack weight

(509.76 grams) that would have supported a charge to the current threshold amount

(28 grams);2 (2) he received a firearm enhancement; and (3) he has multiple prior

drug convictions. For these reasons, the Court declines to reduce his sentence, and

his motion, ECF No. 150, is therefore DENIED.3

      IT IS SO ORDERED.

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

January 30, 2020
Columbia, South Carolina



2The Court notes that he pled guilty to a possession with intent to distribute charge
rather than a conspiracy charge, but the offense of conviction arose from the execution
of a search warrant during which police found 33.26 grams of crack, which exceeds
the current 28-gram threshold. See PSR ¶ 21.
3 Although the Court concludes that a First Step Act reduction is not appropriate
here, the Court notes that his prior Amendment 782 motion was denied in light of
Justice Sotomayor’s concurrence in Freeman v. United States, 564 U.S. 522 (2011),
which, at the time, was the controlling authority on such motions. See United States
v. Brown, 653 F.3d 337, 340 (4th Cir. 2011) (concluding that Justice Sotomayor’s
concurrence was the holding in Freeman). As the parties note, the law has now
changed. See Hughes v. United States, 138 S. Ct. 1765, 1775 (2018). In light of that
change in law, the Court would give due consideration to a renewed Amendment 782
motion by defendant.

In the briefing related to a First Step Act reduction, the Government states that it
“has no objection to this Court considering this new guideline range based on
Amendment 750 in determining whether to reduce [Defendant’s] sentence.” ECF No.
154 at 5. If this position changes, the Government should response to a renewed
Amendment 782 motion indicating its position.


                                          4
